DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/6/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The two listed Foreign documents are not in English. Only an English translation of the abstracts have been submitted. However, such is not indicated on the IDS.
Specification
The disclosure is objected to because of the following informalities: Reference number 23 as indicated as being both a channel system and dosing channel on page 11.  
Appropriate correction is required. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
Claims 1-24 are objected to because of the following informalities:  because the claims are not drafted in a format according to US practices as given above.  Each of the structural elements are not listed on separate indented lines.  Appropriate correction is required.
It is noted that the claims mention a fluid. However no such fluid is positively claimed as an element of the device. The fluid is a material intended to be worked upon. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.;
It is noted that the phrase “channel system” is not defined by any specific structure. A single channel could be a channel system. 
	It is noted that the terms “infeed”, “input”, and “output” are directed to intended use. For example, referring to an opening as a “fluid output opening” does not preclude one from choosing to insert or input something in the opening and vice versa with the term “input”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors. The examiner has attempted to identify each of the errors. However, it is requested that applicant correct any issues not identified by the examiner. 
It is unclear where each element begins and ends because as noted above the claims are not drafted in the proper format nor employ syntax and use of punctuation such as semicolons. Therefore, it is unclear what is structural nexus/connectivity of the structures in the claims and what is the scope of the claims. 
 	It appears as if claim 1 should read as:
A dosing device for outputting a fluid, the device comprising:
	a channel body; 
	a channel system including a plurality of channels that pass through the channel body; the channel system includes at least one infeed opening…; …
	wherein….
The term “block -shaped” in claims 1, 9-12, 14, and 23 is a relative term which renders the claim indefinite. The term “block-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no single shape nor dimensions that define what may be considered as “block-shaped”. What may be considered as block-shaped to one person may not be considered as such to another person and vice versa.  
As to claim 1 and each claim reciting such, it is unclear what the term “which” references as employed throughout the claim and in further claims 3, 5, 7, 19, and 22-23.
Claim 1 recites the limitation "the channel aperture" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is the structural nexus of the at least one infeed opening that the plurality of output openings. 
The term “narrowed output section” in claims 1 and 23 is a relative term which renders the claim indefinite. The term “narrowed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered narrowed to one person may not be considered as such to another. Furthermore, it is noted that the channel system has not been previously established as having and channels. It is unclear what is required of a channel for it to be considered an “output” channel. Further it is unclear what is an “output section” and “input section” because each is not defined in the claim there are no structural boundaries nor dimensions provided for such that one can definitive determine where each of such sections begins and ends. 
Claim 1 recites the limitation "the channel cross-section of the output section of each output channel" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of any channel nor output section having any specific cross-section. A channel has multiple different cross-sections. Therefore, it is unclear which/what channel cross-section is being referenced. Furthermore, it is unclear what channels are being referenced by the phrase “each output channel” because there is no prior mention of more than one output channel. It is unclear if the phrase “output section” is meant to be the same as “the narrowed output section”. Consistent terminology should be employed throughout the claims. 
Claim 1 recites the limitation "the channel cross-section of an input section of the respective output channel directly adjoined thereto" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of any channel nor input section having any specific cross-section. A channel has multiple different cross-sections. Therefore, it is unclear which/what channel cross-section is being referenced. Furthermore, it is unclear what channels are being referenced by the phrase “the respective output channel” because there is no prior mention of more than one output channel. Furthermore, there is no prior mention of any output channel being directly adjoined to anything. It is unclear what the pronoun, “thereto” is meant to reference. 
Claim 1 recites the limitation "the direction of the fluid infeed opening" in line 9.  There is insufficient antecedent basis for this limitation in the claim. There is no direction previously defined for any infeed opening. Furthermore, it is unclear which/what infeed opening is being 
Claim 1 recites the limitation "the entire dosing channel system including the output channels" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of what defines an entire dosing channel system nor is there any prior requirement for the channel system to include output channels. 
As to claim 1, it is unclear how the wherein clause further structurally limits the invention. The clause appears to be redundant if it where previously established in the claim that the channel system includes a plurality of output channels.
As to claim 2, it is unclear if applicant is attempting to establish that the at least one fluid infeed opening of claim 1 is/comprises one fluid infeed or something else. Furthermore, it is unclear what the term “this” is referencing. 
As to claims 3, 5, 20, 22, and 24, it is unclear which/what fluid infeed opening is being referenced by the phrase, “the fluid infeed opening”, because claims 1 and 23 recite “at least one fluid infeed opening”. 
As to claim 4, it is unclear what groups are being referenced by the phrase, “each output channel group” because claim 3 recites “at least one output channel group” nor a plurality of output channel groups. Furthermore, it is noted that there is no way provided for in the claim to distinguish any output channel groups from each other. 
As to claim 5, it is unclear what is being referenced by the phrase “which each”. It is presumed to refer “each output channel group”. Therefore, the same rejection of claim 4 is also applicable to claim 5. 
Claim 5 recites the limitation " the input sections " in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Furthermore is unclear what is required to be connected to what in the last line. 
As to claim 6, it is unclear what the “each…”, phrase is meant to reference. It appears as if the claim should read as “each of the plurality of output channel groups”.
Claim 7 recites the limitation "their input" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what “their” is meant to reference. It is unclear what structurally defines “a branching point” as employed throughout the claim. Furthermore, it is unclear what is structural required to define “last” intermediate channel groups and “last” intermediate channels. Furthermore it is unclear what is “an output” and if this has any structural nexus to the prior plurality of fluid output openings of claim 1 or some other output.  The same is applicable to the “an input” recited in the next to last line. It is further unclear what is structurally meant by the phrase “in turn”.
As to claim 8, it is unclear how renaming the “last” intermediate channel groups and “last” intermediate channels to “second” further structurally limits the invention. They are one in the same there is no structural distinction between such. 
Claim 9 recites the limitation "the output sections of the output channels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not provide for a plurality of channels, each including an output section (not structurally defined as noted above. 
As to claims 10, it is unclear what structurally defines “the entire dosing channel system” because the claims are drafted in “open” language as indicated by the term 
Claim 11 recites the limitation "the entire block-shaped channel body".  There is insufficient antecedent basis for this limitation in the claim. See also remarks/rejections of directed to claims 1 and 10. Furthermore, it is unclear how the claim further structurally limits the invention because the phrase “is unitary formed” is directed to a process by which the channel body was formed. This a product-by-process limitation. 
Claim 12 recites the limitation "the input sections" and “the output sections” of “the output channels in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not provide for a plurality of channels, each including an input section and an output sections (input and output sections not structurally defined as noted above). 
Claim 14 recites the limitation "its outer side" in line 2 and “the dosing channel system discharge” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, it is unclear what the term “its” references. Further it is unclear which/what output openings are being referenced by the phrase, the fluid output openings. Furthermore, the channel system has not been claimed as including more than one output channel. Furthermore, it is unclear if the term “plane” is intended to refer to a structure or an intangible geometrical plane. 
The terms “relief-like manner” and “pipe socket-like section” in claims 16-19 are relative terms which renders the claim indefinite. The terms ““relief-like manner” and “pipe socket-like section” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 
Claim 17 recites the limitation "each pipe socket-like section" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The phrase implies more than one. However, only a pipe socket-like section is mentioned in claim 16. See also the rejection of claim 16. 
Claim 18 recites the limitation "the end faces of the pipe socket-like sections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the pipe socket-like sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what is meant by and being reference in the phrase “in relation to which”.
As to claim 20, it is unclear what/which control valve device is being referenced by the phrase, “said control valve device” because the claim previously mentions “at least one…valve device”. 
As to claim one it is unclear which/what channel cross sections are being referenced to by the phrase “the channel cross-sections”. See rejection of claim 1. Furthermore, it is unclear how the claim further structurally limits the invention of claim 1 because the claim does not provide for any addition structural element of the device nor of any prior positively claimed structural element. The “when” clause is directed to intended use of the device with an 
Claim 21 recites the limitation "the output sections of the output channels" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially equal” in claims 21-22 and 24 is a relative term which renders the claims indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication as to what degree of variance from equal that is considered to be “substantially equal”. What may or may not be considered as substantially equal to one person may not be considered as such to another and vice versa.
It is unclear what is considered a first and second channel sections because such “sections” are not structurally defined. There are no structural boundaries nor dimensions provided for such that one can definitive determine where each of such sections begins and ends. Furthermore, it is unclear what/which channel cross-sections is/are being referenced by the phrases, “the channel cross-section” and “the channel cross-sections” in lines 4-6 because there have been a number of cross-sections mentioned and in addition to the rejection of claim 1. See rejections/remarks above.
Claim 23 is a combination of claims 1 and 21. Therefore, the rejections and remarks of claims 1 and 21 are applicable to claim 23. 
Claim 24 employs the same language as claim 22. Therefore, the rejections of claim 22 are applicable to claim 24. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-16, 19, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Frayling et al., US 2018/0353949.
Frayling discloses a dispensing device as shown for example in Figure 5. The device includes a channel body 7, including a channel system (including various channels having inputs and outputs); a single infeed opening 16 of an input/infeed channel; a plurality of output channels 13 commonly connected to the infeed opening 16; each of the output channels 13 have a smaller cross-section at an output section than at an input section of each of the output channels, and the entire channel system is located in the unitary block 7 (claims 9-11). 
As to claims 3-8, as shown in figure 5, the device includes two groups of two intermediate/last channels each having an input that are commonly connected to the infeed channel 16 in parallel at a branching point at an output of the infeed channel.

As to claims 16 and 19, the block 7 encloses a longitudinal section of the output channels and a there is a portion that protrudes beyond the bottom surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frayling et al., US 2018/0353949.
Frayling does not disclose that the components are modularly structured. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Frayling does disclose that the substrate of the apparatus maybe manufactured from a material such as plastic. (paragraph 0012). 
	It would have been within the common sense, predictability, knowledge and skill of one of ordinary skill in the art to recognize that the components of the apparatus of Frayling maybe manufactured as separate/modular plastic parts via different processes such as molding and assembled to form the device after manufacturing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Satsanarukkit; Penvipha et al.; Glazier; James A. et al.; Southern; Edwin et al.; Karp, . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798